DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aubrey Chen on September 1, 2021.
The application has been amended as follows: Please amend claims 1, 3-6 and 10-15 as follows:

(Currently Amended) A movement communication system, comprising:
	a computing device comprises a movement supporting Operating System (OS), wherein the movement supporting OS comprises a code configured to execute commands which, when executed, enable  the computing device to:
receive data from at least one external movement sensor;
modify the movement supporting OS code to block a usage of the computing device internal movement sensors based on the received data;
open a dedicated data channel to receive movement data from the at least one external movement sensors according to the modified code; and

 (Currently Amended) The movement communication system of claim 1, wherein the OS comprises a file configured with instructions to execute commands to enable selective usage of the internal movement sensors of the computing device. 
(Currently Amended) A computing device comprising a plurality of internal movement sensors and a *Nix based OS, wherein the *Nix based OS comprises a file configured with instructions to execute commands which, when executed, configure the computing device to:
receive data from at least one external movement device;
modify the file to block a usage of the plurality of the internal movement sensors of the computing device based on the received data;
open a dedicated data channel to receive movement data from the at least one external movement device according to the modified file; and
enable internal movement data of the plurality of the internal movement sensors of the computing device to be used by non-movement applications on different channels.
(Currently Amended) The computing device of claim 4, wherein the file is modified to include instructions to execute commands to operate [[a]] an application that enables a selective usage of said at least one external movement device, wherein the movement data is configured to operate the application by using the movement data received from the at least one external movement device having one or more external sensors.  
(Currently Amended) A method of facilitating direct communication between a computing device that comprises internal movement sensors and runs a *Nix OS on a dedicated channel and at least one external movement sensor having a wireless sensor communication unit, the method comprising:

modifying an operating system (OS) code to block a usage of the internal movement sensors based on the received data;
opening a dedicated data channel to receive movement data from the at least one external movement sensor according to the modified OS code; and
enabling internal movement data  of the internal movement sensors of the computing device to be used by non-movement applications on different channels.
10.  (Currently Amended) The method of claim [[6]] 7, comprising running a plurality of *Nix OS supported treatment applications on the computing device, wherein the training games use movement data communicated from the one or more external  movement sensors to the *Nix OS. 
11.  (Currently Amended) The method of claim [[6]] 7, comprising running a plurality of *Nix OS supported challenge games on the computing device, wherein the training games use movement data communicated from the one or more external  movement sensors to the *Nix OS. 
12. (Currently Amended) The movement communication system of claim 1, wherein at least one external movement sensor comprises a central processing unit configured to:
transmit data to the computing device a modifying code file by a wireless sensor communication unit, wherein the modifying code file is configured to:
 modify an OS code to block usage of the internal movement sensors;
open a dedicated data channel to communicate movement data from the at least one external movement sensor; and
enable internal movement data  of the internal movement sensors of the computing device to be used by non-movement applications on different channels.
 sense a movement of a user.
14. (Currently Amended) The movement communication system of claim [[1]] 12, wherein the wireless sensor communication unit comprises a Bluetooth chip configured to pair with the computing device.
15. (Currently Amended) The movement communication system of claim 14, wherein the internal movement sensors are blocked when the at least one external movement sensor and the computing device are paired.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 8-14 of the Applicant’s remarks, filed on August 19, 2021, for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.